Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-22-00078-CV

SAN ANTONIO EYE CENTER, P.A. d/b/a Harris Optical; South Texas Total Eye Care, P.A.;
                 Albert Castillo; and Sanford Roberts II, M.D.,
                                   Appellants

                                             v.

 VISION ASSOCIATES OF SOUTH TEXAS P.A. d/b/a South Texas Eye Institute; and Lisa
                            Marten, M.D.,
                              Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI21328
                       Honorable John D. Gabriel Jr., Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with our opinion.

      SIGNED August 31, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice